Citation Nr: 1101991	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine with 
right-sided sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.  The Veteran was the recipient of the Purple Heart and 
Combat Infantryman Badge, among other awards and commendations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, 
granting service connection for a lumbar spine disability and 
assigning an initial disability evaluation of 10 percent, 
effective as of October 2, 2008.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Veteran's June 2010 hearing testimony suggested that he could 
not work due to his service-connected lumbar spine disability.  
Such allegations are sufficient to raise a claim of entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO has not yet 
considered this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009) (finding that a claim to TDIU benefits is not a free-
standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  It appears that the Veteran may be claiming TDIU, and 
as such, this issue is REFERRED to the RO for appropriate 
action.  


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward 
flexion to no more than 60 degrees with pain at 40 degrees; it is 
not manifested by ankylosis, forward flexion to 30 degrees or 
less, incapacitating episodes lasting at least 4 weeks, or 
objective evidence of neurological symptomatology.  

CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability evaluation of 20 percent for degenerative disc disease 
of the lumbar spine with right-sided sciatica have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and VA outpatient 
treatment records.  The Veteran was also afforded a formal VA 
examination in April 2009. The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:  

A 10 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 weeks.

A 20 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;

A 40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine (see also 
Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Formula for 
Rating Diseases and Injuries of the Spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 10 percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Facts and Analysis

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 10 percent for his service-connected 
lumbar spine disability.  The evidence of record supports the 
Veteran's contention, demonstrating that he is entitled to an 
initial disability evaluation of 20 percent.  As such, the claim 
is granted.  

The Veteran was granted service connection for a lumbar spine 
disability in the appealed April 2009 rating decision.  A 10 
percent disability evaluation was assigned under Diagnostic Code 
5243, effective as of October 2, 2008. 

The Veteran was afforded a VA examination of the lumbar spine in 
April 2009.  Examination revealed a normal posture and gait 
without ankylosis.  Thoracolumbar range of motion was forward 
flexion to 60 degrees with pain beginning at 40 degrees, 
extension to 10 degrees with pain, bilateral lateral rotation to 
20 degrees, and bilateral lateral flexion to 20 degrees.  The 
examiner noted that the Veteran experienced one incapacitating 
episode due to his lumbar spine in the previous 12 months, 
resulting in 5 days of incapacitation.  A neurological 
examination was performed at this time, revealing normal 
reflexes, sensation and motor strength in the lower extremities 
bilaterally.  X-rays revealed spondylolisthesis and degenerative 
disc disease with mild dextro-convex curvature of the spine.  

The above evidence demonstrates that the Veteran is entitled to a 
higher disability evaluation of 20 percent for his service-
connected lumbar spine disability.  As already noted, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  38 C.F.R. § 4.71a.  According to the April 2009 VA 
examination, the Veteran only had forward flexion to 60 degrees.  
Therefore, a higher disability evaluation of 20 percent is 
warranted.  

The above conclusion is further supported by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this decision, the Court discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of 
joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2010).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2010).  According to 
the April 2009 VA examination report, the Veteran experienced 
pain at 40 degrees of forward flexion.  This effectively 
demonstrates that the Veteran is limited to forward flexion of 
less than 60 degrees due to pain.  As such, a 20 percent 
disability rating is warranted.  

However, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to an initial disability rating 
in excess of 20 percent for his lumbar spine disability.  The 
next-higher disability evaluation of 40 percent is warranted when 
there is evidence of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine.  The evidence demonstrates that the Veteran 
does not suffer from ankylosis of the thoracolumbar spine and 
that he is capable of forward flexion in excess of 30 degrees, 
even when applying the DeLuca criteria.  As such, a disability 
evaluation in excess of 20 percent is not warranted.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating based on the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this formula, a 40 percent rating is warranted when there 
is evidence of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id at Note 1.  

According to the April 2009 VA examiner, the Veteran had suffered 
from a single incapacitating episode in the last year that 
resulted in 5 days of incapacitation.  It was not clear whether 
the Veteran was prescribed bed rest by a physician.  Regardless, 
5 days of incapacitation would not be sufficient to warrant a 
higher disability rating of 40 percent.  

Finally, Note (1) to 38 C.F.R. § 4.71a instructs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  During his 
April 2009 VA examination, the Veteran reported subjective 
symptoms of radiating pain and numbness into his right leg.  
However, an objective evaluation revealed a normal motor 
examination, sensory examination and reflex examination of the 
lower extremities bilaterally.  In addition, while the Veteran 
reported a history of urinary incontinence, the examiner noted 
that this was unrelated to the lumbar spine disability and 
instead noted a history of benign prostatic hyperplasia (BPH).  
Therefore, since there is no objective evidence of neurologic 
abnormalities, a separate disability rating is not warranted.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  

The Veteran's lumbar spine disability results in pain and 
limitation of motion.  However, such impairment is contemplated 
by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43.  Furthermore, while the Veteran did report retiring from 
his previous job due to back pain, this alone does not 
demonstrate that the Veteran experienced marked interference with 
employment as a result of this disability.  There is also no 
evidence of hospitalization because of the lumbar spine.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In making the above determination, the Board considered the 
extensive lay evidence of record.  According to a letter dated 
January 2009 from the Veteran's current wife, the Veteran could 
not do lawn work because the slightest lifting or bending could 
cause his back to go out.  Another letter from the Veteran's ex-
wife dated January 2009 indicated that the Veteran suffered 
episodes of back pain in the past resulting in immobilization, 
missed work and limited mobility.  Finally, in his June 2010 
hearing, the Veteran testified to pain, limited motion and 
restriction of activities, such as work and physical activities.  
However, this testimony fails to demonstrate that the Veteran's 
lumbar spine disability is more than 20 percent disabling.  As 
already noted, a 40 percent disability rating is warranted for 
those with significantly less range of motion than the Veteran 
has exhibited.  While this testimony confirms that the Veteran is 
disabled, it fails to suggest that his disability is not fully 
compensated for by a 20 percent disability rating.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson v. 
West, would be in order.  See 12 Vet. App. 119 (1999).  However, 
as outlined above, there is no evidence to suggest that the 
Veteran's lumbar spine disability has been more than 20 percent 
disabling at any time during the pendency of this claim.  As 
such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that an initial disability evaluation of 20 percent 
for a lumbar spine disability is warranted.  The claim is 
granted.  





ORDER

Entitlement to an initial disability evaluation of 20 percent for 
degenerative joint disease of the lumbar spine is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


